IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2020 OK 69Case Number: SCBD-6800Decided: 09/14/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 69, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 


IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION FOR NONCOMPLIANCE WITH MANDATORY CONTINUING LEGAL EDUCATION REQUIREMENTS FOR THE YEAR 2018


ORDER STRIKING NAMES


The Board of Governors of the Oklahoma Bar Association filed an application for an Order Striking Names of attorneys from the Oklahoma Bar Association's membership rolls and from the practice of law in the State of Oklahoma for failure to comply with the Rules for Mandatory Continuing Legal Education, 5 Ohio St. 2001, ch. 1, app. 1-B, for the year 2018.
Pursuant to Rule 6(d) of the Rules for Mandatory Continuing Legal Education, the Oklahoma Bar Association's members named on Exhibit A, attached hereto, were suspended from membership in the Association and the practice of law in the State of Oklahoma by Order of this Court on June 10, 2019, for noncompliance with Rules 3 and 5 of the Rules for Mandatory Continuing Legal Education for the year 2018. Based on its application, this Court finds that the Board of Governors determined at their August 28, 2020, meeting that none of the Oklahoma Bar Association's members named on Exhibit A, attached hereto, have applied for reinstatement within one year of the suspension order. Further the Board of Governors requested that the members named on Exhibit A, attached hereto, shall cease to be members of the Oklahoma Bar Association and their names should therefore be stricken from its membership rolls and the Roll of Attorneys. This Court finds that the actions of the Board of Governors of the Oklahoma Bar Association are in compliance with the Rules.
It is therefore ordered that the attorneys named on Exhibit A, attached hereto, are hereby stricken from the Roll of Attorneys for failure to comply with the Rules for Mandatory Continuing Legal Education for the year 2018.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 14th DAY OF SEPTEMBER, 2020.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR


 

 
Brent Douglas Berry, OBA 18013
West Ylla Gosney Law Office
8 SW 89th St., Ste. 200
Oklahoma City, OK 73139-8533
Jess Lynn Brewer II, OBA 14680
13428 Palm Ave.
Edmond, OK 73013
Creighton Coy Collier, OBA 19434
4618 S. Columbia Pl.
Tulsa, OK 74105
William Christopher Cook, OBA 18035
1001 NW 63rd., Ste. 290
Oklahoma City, OK 73116
Bryan Lynn Kingery, OBA 15507
P.O. Box 398
Ada, OK 74821-0398
Emilie P. Kirkpatrick, OBA 21257
1901 N. Classen, Ste. 100
Oklahoma City, OK 73106
Joan Marie Lamson, OBA 18756
3709 N. Miller Ave.
Oklahoma City, OK 73112
Brandon Scott Nichols, OBA 18973
215 N. Cooke Tr.
Edmond, OK 73034
Thomas Edward Quirk, OBA 30793
P.O. Box 849
780 FM 1626
Manchca, TX 78652-0849
Amber Ann Sweet, OBA 31725
10535 E. 156th St., N
Collinsville, OK 74021

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA